UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7735


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BERNARD MIDDLETON, a/k/a Cass,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:92-cr-00348-CMH-3)


Submitted:    October 29, 2009              Decided:   December 11, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Middleton, Appellant Pro Se. James L. Trump, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bernard Middleton appeals the district court’s order

denying    his     motion   for   reduction   of    sentence,    18    U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.       United States v. Middleton, No. 1:92-cr-

00348-CMH-3 (E.D. Va. filed Aug. 25; entered Aug. 26, 2009).               We

dispense    with     oral   argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2